Citation Nr: 0837691	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disabilities based on Department of Veterans 
Affairs medical treatment following surgery in March 1999.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran, C.E., T.P., D.D., and M.C.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1983 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of a 
Department of Veterans' Affairs (VA) Regional Office (RO).

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
part of the record.

In a decision, dated in July 2006, the Board denied the claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disabilities based on VA medical treatment following surgery 
in March 1999.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, entered in November 2007, the 
Court granted the Joint Motion of the parties, Secretary of 
VA and the veteran, represented by counsel, and vacated the 
Board's decision of July 2006, and remanded the claim for 
compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion to Remand, the parties agreed that the 
Board did not provide adequate reasons and bases for its 
decision.  



The parties argued that given the Board's finding that deep 
vein thrombosis and post-phlebetic syndrome were reasonably 
foreseeable risks of vein stripping surgery, the Board failed 
to discuss the following: VA's failure to disclose these 
risks to the veteran and obtain his informed consent for the 
surgery in light of these risks; whether VA's failure to 
obtain informed consent for deep vein thrombosis and post-
phlebetic syndrome constituted carelessness, negligence, a 
lack of proper skill, error in judgment, or fault pursuant to 
38 C.F.R. § 3.361(d)(1)(ii), and; whether the February 1999 
informed consent form signed by the veteran substantially 
complied with 38 C.F.R. § 17.32. 

In November 2005, a VA medical expert expressed the opinion 
that deep vein thrombosis was not absolutely foreseeable and 
was relatively unusual following greater saphenous ligation 
and stripping surgery.  It is not clear from this opinion 
whether a reasonable health-care provider would consider deep 
vein thrombosis and post-phlebetic syndrome reasonably 
foreseeable risks of vein stripping surgery, and if so, 
whether the risk of that event was the type of risk that a 
reasonable health-care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32. 38 C.F.R. § 3.361(d)(2).

In order to comply with the Joint Motion further evidentiary 
development is necessary under the duty to assist, and the 
case is REMANDED for the following:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Arrange to have the veteran's claims 
file returned to C.B.W., MD, MBA, FACS, 
FACC, FAHA, Chief of Staff at the 
Cincinnati, Ohio VAMC, who prepared the 
medical opinion in November 2005, for 
an addendum report, or if the physician 
is not available, an appropriate VA 
vascular surgeon, who is not on the 
staff of the Huntington VAMC, to 
address the following:

a). Explain whether a reasonable 
health-care provider would consider 
deep vein thrombosis and post-phlebetic 
syndrome to be reasonably foreseeable 
risks of vein stripping surgery.  In 
determining whether an event is 
reasonably foreseeable, the event need 
not be completely unforeseeable or 
unimaginable, but must be one that a 
reasonable health-care provider would 
not have considered to be an ordinary 
risk of the treatment provided. 

b). If deep vein thrombosis and post-
phlebetic syndrome were reasonably 
foreseeable risks of vein stripping 
surgery, determine whether the risks 
were the type of risks that a 
reasonable health-care provider would 
have disclosed in connection with the 
informed consent procedures.

c). If deep vein thrombosis and post-
phlebetic syndrome were reasonably 
foreseeable risks of vein stripping 
surgery, does the consent form executed 
by the veteran in February 1999, in 
which he acknowledged that he was 
informed of the risks of vein stripping 
surgery to include bleeding, infection 
and recurrence, reasonably contemplated 
the risks of deep vein thrombosis and 
post-phlebetic syndrome.

3. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran and his 
attorney a supplemental statement of the 
case and return the case to the Board


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




